Citation Nr: 0400037	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and bilateral tinnitus.  The veteran filed a notice of 
disagreement (NOD) in May 2002 and a statement of the case 
(SOC) was issued in November 2002.  The veteran submitted a 
substantive appeal in December 2002.  

The Board's decision on the claim for service connection for 
bilateral hearing loss is set forth below.  The claim for 
service connection for bilateral tinnitus is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
hearing loss has been accomplished.

2.  The competent evidence establishes that the veteran does 
not have hearing loss recognized as a disability for VA 
purposes.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
hearing loss has been accomplished.

Through the November 2002 SOC, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  

The Board also finds that a December 2001 letter of the RO 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran of the information and evidence needed to establish 
the claim for service connection; and requested that the 
veteran provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  

The Board acknowledges that in the December 2001 letter, the 
RO requested that the veteran furnish infomation and/or 
evidence pertinent to the claim on appeal of service 
connection for bilateral hearing loss within 30 days, whereas 
the governing statute provides for a response period of one 
year.  See 38 U.S.C.A. § 5103.  In a recent decision, the 
United States Court of Appeals for the Federal Circuit 
invalidated the less than one year (30-day) response period 
contained in 38 C.F.R. § 3.159(b)(1), as inconsistent with 38 
U.S.C. § 5103(b)(1).  See Paralyzed Veterans of America (PVA) 
v. Secretary of Veterans Affairs (Secretary), 345 F.3d 1334 
(Fed. Cir. 2003).  

However, the Board finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1) that would affect the 
outcome of the decision in this case.  In any event, as the 
record clearly reflects, the veteran responded within the 30-
day period with a December 2001 consent to release of 
information form, authorizing release to the RO of records 
from a private physician, A. Karim Katrib, M.D., which the RO 
later obtained.  Also, as explained in more detail below, 
none of the medical evidence of recordconsisting of the 
veteran's service medical records and private treatment 
recordscontain competent evidence of a hearing loss 
disability for which service connection may be granted, and 
neither the veteran nor his representative has presented or 
alluded to the existence of any contrary evidence.  As the 
evidence currently of record provides a sufficient basis upon 
which to evaluate the claim, VA's duty to assist has been 
met.  See 38 U.S.C.A. § 5103A.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in going forward with a decision in 
the appeal as to the issue of service connection for 
bilateral hearing loss, as any failure on VA's part in its 
duty to notify the veteran, as to this issue, is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2003).  


II.	Background

Service medical records reflect that on entrance examination 
in May 1965, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
15
0
-5
5
-5


On separation examination in March 1967, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
(no data)
15
LEFT
10
10
10
(no data)
10


Service medical records do not indicate medical treatment or 
any subjective complaints by the veteran for hearing loss.

A May 1999 treatment record from A. Karim Katrib, M.D., 
documents only the veteran's complaint that he was 
experiencing tinnitus, and does not include any reference to 
a hearing loss condition.    

An August 1999 private medical treatment record from Charles 
D. Crigger, M.D., of EN&T Associates of Charlotte, also 
documents the veteran's complaint of tinnitus, and does not 
include complaints of hearing loss.  The treating physician 
indicated in the report that the veteran had received a 
hearing test six months earlier that yielded results deemed 
normal for an individual of the veteran's age.  The treating 
physician further indicated that he did not order a new 
audiogram because the veteran's complaints of tinnitus had 
been ongoing, and the condition of his hearing appeared to be 
stable.   

The veteran in a June 2001 statement submitted to the RO 
maintained that he incurred "a problem with my ears" in 
service as a result of operating artillery equipment, and 
that he continued to experience this problem during service 
and throughout the years following service.    

In his May 2002 NOD the veteran stated that he incurred 
hearing loss and tinnitus through operating artillery 
equipment in service.  The veteran also stated that he did 
not receive hearing protection devices during service, and 
that his ears hurt for many days after the first time that he 
operated the equipment.    

The veteran further stated in his December 2002 VA Form 9 
that subsequent to his separation from service he received 
treatment from a private physician, Henry Pitsenburger, M.D., 
who informed him that the damage to his hearing was a 
permanent condition that was caused by artillery, but that 
Dr. Pitsenburger passed away about 15 years ago and that 
medical records from Dr. Pitsenburger's files are no longer 
available.     


III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In this case, notwithstanding the veteran's assertions of 
hearing difficulty, there is no competent evidence that 
establishes that he has, or ever has had, hearing loss 
recognized as a disability for VA purposes.  On the contrary, 
the competent evidence indicates no hearing loss disability.  
For purposes of applying the laws administered by VA, hearing 
loss will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 3000, 4000, 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  In the case 
at hand, none of the veteran's in- or post-service 
audiological evaluations have yielded results that establish 
a hearing loss disability under the provisions of section 
3.385.   

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran cannot establish entitlement to service 
connection on the basis of his assertions, alone.  As a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from hearing loss disability, within the 
meaning of 38 C.F.R. § 3.385.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for hearing loss must be denied because the first 
essential criterion for the grant of service connection, 
i.e., competent evidence of the disability for which service 
connection is sought, has not been met.

For all the foregoing reasons, the claim of service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



REMAND

The Board finds that specific additional development of the 
claim on appeal is warranted in connection with the claim for 
service connection for tinnitus.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

A May 1999 notation by Dr. Katrib indicates that the veteran 
had no more ringing at that time; however, private treatment 
records reflect prior complaints of tinnitus, and in 
documents subsequently submitted in connection with appeal, 
the veteran has repeatedly asserted that his tinnitus has 
recently become more pronounced.  Thus, the Board finds that 
a VA examination to obtain information as whether claimed 
tinnitus currently exists, and to obtain an opinion as to a 
medical nexus, if any, between any such current tinnitus and 
service, is needed to fully and fairly evaluate the claim for 
service connection.  See 38 U.S.C.A. § 5103A.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of any notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo that 
examination, the Board finds that the RO should give the 
veteran another opportunity to present additional information 
and/or evidence in support of his claim, and obtain any 
outstanding treatment records.  

In a December 2001 letter, the RO notified the veteran of the 
duties to notify and assist imposed by the VCAA.  In this 
letter, the RO requested that the veteran provide information 
and, if necessary, authorization, to permit it to obtain 
pertinent outstanding medical records, or that the veteran 
provide the evidence, himself.  The RO's December 2001 letter 
indicated a 30-day time period for response (consistent with 
38 C.F.R. § 3.159(b)(1)).  The RO adjudicated the veteran's 
claim four months later, in April 2002.  However, as 
indicated above, in PVA v. Secretary, the Federal Circuit 
invalidated the 30-day response period as inconsistent with 
statutory authority.  Therefore, since this case is being 
remanded for the additional development described above, the 
Board finds that the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence requested, then 
attempt to obtain any evidence for which the veteran provides 
sufficient information and, if necessary, authorization.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this period is 
waived, in writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination by an 
otolarygologist (ear, nose and throat 
specialist) to obtain information as to 
the current nature and likely etiology of 
any current tinnitus.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from tinnitus, and if 
so, whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently 
demonstrated tinnitus is the result of 
injury or disease in service, to include 
noise exposure during the operating of 
artillery equipment in service, as the 
veteran contends.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.   If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for tinnitus in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
